The statement of the evidence adduced on the trial touching the relation between the defendant and Hays, the truck driver, embodied in brief filed in support of the petition for review, when compared with the statement and conclusion in the opinion of the Court of Appeals touching such relation, clearly shows that this feature of the controversy depends upon a disputed interpretation of the evidence in the case. There is nothing in the statement of the opinion to indicate the duration of the contract or the right of the defendant to terminate it at pleasure, or for cause; therefore, this question, under the established rules of review, is not before us. Ex parte Harris Transfer  Warehouse Co., 214 Ala. 6, 106 So. 223; Waldrop v. State, 223 Ala. 413, 136 So. 736; Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91.
The opinion of the Court of Appeals, as amplified, rests the reversal on a finding of fact that the verdict is contrary to the great weight of the evidence, and necessitates a denial of the writ. Authorities supra.
Writ denied; petition dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur. *Page 277